DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/14/2022, with respect to claims 1, 2 and 5-19 have been fully considered and are persuasive.  The rejection of claims 1, 2 and 5-19 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2 and 5-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's Representative, Attorney Wen Liu (Reg. No. 32,822), on 02/18/2022.
The application has been amended as follows: 
IN THE SPECIFICATION:
Replace the following:

Figure 2A [[2]] is a flow chart representation of a method of collating information
relating to distributed inanimate assets according to an embodiment of the present
invention; Figure 2B is a branch portion of the flow chart in Figure 2A.

On Page 12, Lines 6-8:
A method of collating information relating to distributed inanimate assets according
to the present invention will now be described with reference to Figure 1 and the flow
chart-s shown in Figures 2A and 2B 

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the two drawings labeled as Figure 2 .  The drawings are corrected per the Replacement Sheets in the attached Examiner’s Amendment.pdf.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search for prior art in PE2E Search, Google Scholar (NPLs), IEEE Xplore (NPLs) and STIC (NPLs) has been conducted, and the prior art made of record does not fairly teach or suggest teaching the subject matter as described by the combination of limitations recited in independent claims 1 and 13. Thus, the independent claims are allowed, and the dependent claims being definite, further limiting, and fully enabled by the specification are also allowed.  Claims 
Alsina (US 2011/0145863) discloses allowing a portable media device to provide a user interface for controlling the media device to an accessory; 
Campbell (US 6,512,463) discloses remotely reading groups of meters using a bi-directional communication system and protocol; 
Hastings (US 7,216,108) discloses utilization of smartcards to effect the addition, removal, or modification of specific functional features associated with a utility meter via smartcard license transactions; 
Martin (US 2004/0004555) discloses a communication board and corresponding utility meter that enables the type of communication network with which a utility meter is interfaced to be selected in the field and enables a single meter communication board to be used with a variety of different utility meters and corresponding communication networks; and 
Rose (US 5,752,244) discloses computerized management of multimedia assets are searched for based on one or more asset characteristics and asset identification information.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Diedra McQuitery/Primary Examiner, Art Unit 2166